DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and corresponding dependent claims 2-24) disclose a crane status i.e. a trailing boom monitoring, optimal configuration, etc.  It is unclear if all the statuses can be completed via analyzing an image.  Claim 1 (and corresponding dependent claims 2-24) discloses sway and it is unclear what sway is in view of images.    

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12-18, 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appling, JR. (US 2020/0062555 and hereafter referred to as “Appling”).
Regarding Claim 1, Appling discloses a crane comprising: 
a lower works having one or more ground engaging elements (Figure 2, 218, 212); 
an upper works connected to the lower works (Figure 2, 258), the upper works having a boom (Figure 2, 220); and 
a system for determining a crane status (Figure 1, Figure 2), the system comprising: 
a sensor assembly positioned to have a line of sight along at least a portion of a length of the boom or the lower works (Figure 1, 122), the sensor assembly configured to detect light transmission and output sensor information (Page 11, paragraph 0061); and 
a computer configured to receive the sensor information and determine the crane status based on the sensor information (Page 3-4, paragraph 0024, Page 9, paragraph 0051-0054) wherein the determined crane status includes at least one of: vertical boom deflection, side boom deflection, boom length, boom section length, number of boom sections, type of boom sections, boom tip position, boom attachment installation condition and position, boom attachment length, boom attachment offset, anti-two block (ATB) component status, ATB status of the crane, reeving configuration, optimal reeving configuration, retaining pin installation status, sheave rotation, boom pick point, flexible member condition, pendant rope length, correct positioning of crane components, number of falls, number of flexible members, differences in construction from desired or expected construction, trolley position, tower crane mast twist, boom twist, sway, trailing boom monitoring, jib rigging mode, and flexible member speed (Page 11, paragraph 0063).  
Regarding Claim 12, Appling discloses all the limitations of Claim 1.  Appling discloses wherein the sensor assembly is an image capture device and the computer is configured to generate a captured image representing the field of view of the image capture device based on the sensor information (paragraphs 0051-0054).  
Regarding Claim 13, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the system is configured to detect one or more objects in the captured image (paragraph 0051-0054).  
Regarding Claim 14, Appling discloses all the limitations of Claim 13.  Appling discloses wherein the one or more detected objects include at least one of: a crane component, a marker on a crane component, and a horizon paragraph 0051-0054)
Regarding Claim 15, Appling discloses all the limitations of Claim 14.  Appling discloses wherein the crane component includes at least one of: the boom, a boom tip, a sheave, a flexible member, a lifting appliance, an ATB component, a boom attachment, a mast, a boom section, a lattice boom chord, a trailing boom dolly, a stop block, a support pendant, and a trolley (paragraphs 0051-0054, 0063).  
Regarding Claim 16, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the system is configured to analyze the captured image to determine one or more parameters within the captured image, wherein the one or more parameters within the captured image include at least one of: a position, a relative position, a change in position, a distance from a reference point, an orientation, a direction of extension, a size, a shape, dimension, a color and a pattern, of the detected object (paragraphs 0051-0054, 0063).  
Regarding Claim 17, Appling discloses all the limitations of Claim 16.  Appling discloses wherein the system is configured to analyze the one or more determined parameters within the captured image to determine at least one of: an actual parameter, an identity of a detected component and a crane status (paragraphs 0051-0054, 0063).  
Regarding Claim 18, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the system is configured to analyze the captured image to determine at least one of: an actual parameter, an identity of a detected component and a crane status (paragraphs 0051-0054, 0063).  
Regarding Claim 20, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the image capture device is a LiDAR assembly (paragraphs 0012, 0034, 0050).  
Regarding Claim 21, Appling discloses all the limitations of Claim 20.  Appling discloses wherein the sensor information includes information regarding a distance of an object in the field of view from the LiDAR assembly (paragraphs 0061).  
Regarding Claim 23, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the system for determining the crane status is operably connected to one or more crane components, and operation of the one or more crane components is controlled based on the determined crane status (paragraphs 0051-0054, 0063).  
Regarding Claim 24, Appling discloses all the limitations of Claim 12.  Appling discloses wherein the system for determining the crane status further comprises a display device, wherein the captured image is displayed on the display device (paragraph 0024).  
Regarding Claim 25, Appling discloses a method for determining a crane status, the method comprising: 
capturing an image along a length of an elongated crane component(Page 3-4, paragraph 0024, Page 9, paragraph 0051-0054, Page 11, paragraph 0063); 
detecting one or more objects in the captured image; 
analyzing the one or more detected objects to determine one or more parameters within the captured image (Page 3-4, paragraph 0024, Page 9, paragraph 0051-0054); 
analyzing the captured image based on the determined parameters within the captured image to determine one or more of: actual parameters corresponding to parameters determined in the captured image and an identity of the detected object (Page 3-4, paragraph 0024, Page 9, paragraph 0051-0054); and 
determining the crane status based on the actual parameters or the identity of the detected object (Page 3-4, paragraph 0024, Page 9, paragraph 0051-0054, Page 11, paragraph 0063).  

Claims 1 and 12-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rudy et al (US 2018/0143011 and hereafter referred to as “Rudy”).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Rudy discloses a crane comprising: 
a lower works having one or more ground engaging elements (Figure 1, 18); 
an upper works connected to the lower works, the upper works having a boom (Figure 1, 14, 38); and 
a system for determining a crane status (Figure 6-8), the system comprising: 
a sensor assembly positioned to have a line of sight along at least a portion of a length of the boom or the lower works, the sensor assembly configured to detect light transmission and output sensor information (Page 3-4, paragraph 0042-0044); and 
a computer configured to receive the sensor information and determine the crane status based on the sensor information, wherein the determined crane status includes at least one of: vertical boom deflection, side boom deflection, boom length, boom section length, number of boom sections, type of boom sections, boom tip position, boom attachment installation condition and position, boom attachment length, boom attachment offset, anti-two block (ATB) component status, ATB status of the crane, reeving configuration, optimal reeving configuration, retaining pin installation status, sheave rotation, boom pick point, flexible member condition, pendant rope length, correct positioning of crane components, number of falls, number of flexible members, differences in construction from desired or expected construction, trolley position, tower crane mast twist, boom twist, sway, trailing boom monitoring, jib rigging mode, and flexible member speed (Page 3-4, paragraph 0043-0045, Figure 20).  
Regarding Claim 12, Rudy discloses all the limitations of Claim 1.  Rudy discloses wherein the sensor assembly is an image capture device and the computer is configured to generate a captured image representing the field of view of the image capture device based on the sensor information (Page 3-4, paragraph 0042-0045).  
Regarding Claim 13, Rudy discloses all the limitations of Claim 12. Rudy discloses wherein the system is configured to detect one or more objects in the captured image (Page 3-4, paragraph 0042-0045).  
Regarding Claim 14, Appling discloses all the limitations of Claim 13. Rudy discloses wherein the one or more detected objects include at least one of: a crane component, a marker on a crane component, and a horizon (Page 3-4, paragraph 0042-0045).
Regarding Claim 15, Rudy discloses all the limitations of Claim 14.  Rudy discloses wherein the crane component includes at least one of: the boom, a boom tip, a sheave, a flexible member, a lifting appliance, an ATB component, a boom attachment, a mast, a boom section, a lattice boom chord, a trailing boom dolly, a stop block, a support pendant, and a trolley (Page 3-4, paragraph 0042-0045).  
Regarding Claim 16, Rudy discloses all the limitations of Claim 12.  Rudy discloses wherein the system is configured to analyze the captured image to determine one or more parameters within the captured image, wherein the one or more parameters within the captured image include at least one of: a position, a relative position, a change in position, a distance from a reference point, an orientation, a direction of extension, a size, a shape, dimension, a color and a pattern, of the detected object (Page 3-4, paragraph 0042-0045).  
Regarding Claim 17, Rudy discloses all the limitations of Claim 16. Rudy discloses wherein the system is configured to analyze the one or more determined parameters within the captured image to determine at least one of: an actual parameter, an identity of a detected component and a crane status (Page 3-4, paragraph 0042-0045).  
Regarding Claim 18, Rudy discloses all the limitations of Claim 12.  Rudy discloses wherein the system is configured to analyze the captured image to determine at least one of: an actual parameter, an identity of a detected component and a crane status (Page 3-4, paragraph 0042-0045).  
Regarding Claim 19, Rudy discloses all the limitations of Claim 12.  Rudy discloses  the image capture device is a digital camera (paragraph 0042).  
Regarding Claim 20, Rudy discloses all the limitations of Claim 12.  Rudy discloses wherein the image capture device is a LiDAR assembly (Page 3-4, paragraph 0042).  
Regarding Claim 21, Rudy discloses all the limitations of Claim 20.  Rudy discloses wherein the sensor information includes information regarding a distance of an object in the field of view from the LiDAR assembly (paragraph 0042, 0045, 0090).  
Regarding Claim 22, Rudy discloses all the limitations of Claim 1.  Rudy wherein the sensor assembly is positioned on a lateral side of the boom, an underside of the boom, a top side of the boom, on the lower works having a field of view along the underside of the boom, or on a tower crane mast (Figure 4, 410).  
Regarding Claim 23, Rudy discloses all the limitations of Claim 12.  Rudy disclose wherein the system for determining the crane status is operably connected to one or more crane components, and operation of the one or more crane components is controlled based on the determined crane status (paragraphs 0051-0054, 0063).  
Regarding Claim 24, Rudy discloses all the limitations of Claim 12.  Rudy discloses wherein the system for determining the crane status further comprises a display device, wherein the captured image is displayed on the display device (paragraph 0066).  
Regarding Claim 25, Rudy discloses a method for determining a crane status, the method comprising: 
capturing an image along a length of an elongated crane component; detecting one or more objects in the captured image (Page 3-4, paragraph 0042-0044); 
analyzing the one or more detected objects to determine one or more parameters within the captured image (Page 3-4, paragraph 0042-0044); 
analyzing the captured image based on the determined parameters within the captured image to determine one or more of: actual parameters corresponding to parameters determined in the captured image and an identity of the detected object (Page 3-4, paragraph 0042-0045); and 
determining the crane status based on the actual parameters or the identity of the detected object (Page 3-4, paragraph 0042-0045, Figure 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Handman et al (US 2004/0174542). 
Regarding Claim 2, Appling discloses all the limitations of Claim 1. Appling is silent on the limitations. Handman discloses  wherein the sensor assembly comprises a transmitter configured to emit a laser beam and a receiver having an array of photosensors configured to detect the laser beam (Abstract, paragraphs 0070-0073, Figure 7F).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Appling to include the missing limitations as taught by Handman in order to provide accurately monitor deflections and deformations of objects and structures (Page 1, paragraph 0002) as disclosed by Handman.
Regarding Claim 3, Appling and Handman disclose all the limitations of Claim 2.  Handman discloses wherein the sensor information includes information regarding detection of the laser beam by a photosensor of the array of photosensors (Abstract, paragraphs 0070-0073, Figure 7F).  Same motivation as above.  
Regarding Claim 4, Appling and Handman disclose all the limitations of Claim 3.  Handman discloses wherein the sensor information includes information regarding detection of the laser beam by a photosensor of the array of photosensors (Abstract, paragraphs 0070, 0073, Figure 7F).  Same motivation as above.  
Regarding Claim 5, Appling and Handman disclose all the limitations of Claim 4.  Handman discloses wherein the computer determines a position of the laser beam on the receiver (paragraph 0070-0071, Figure 7F).  Same motivation as above.  
Regarding Claim 7, Appling and Handman disclose all the limitations of Claim 2.  Handman discloses wherein the transmitter emits a plurality of laser beams in a vertical plane (paragraph 0070, Figure 7F).  Same motivation as above.  

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Handman, as applied to claim 2 above, further in view of “Understand Overhead Crane Deflection and Criteria” (https://www.spanco.com/blog/understanding-overhead-crane-deflection-and-criteria/ and hereafter referred to as “Spanco”)
Regarding Claim 6, Appling and Handman disclose all the limitations of Claim 2.   Appling disclose boom of the crane and determined crane status (paragraph 0051-0054, 0063).  Handman discloses the deflection of the structures which include crane status (paragraph 0002), and crane status includes the structure’s deflection.  The combination does not explicitly disclose side boom deflection or vertical boom deflection.  Spanco discloses crane status is at least one of. side boom deflection and vertical boom deflection (Page 1-2, Sections entitled “Vertical Deflection Criteria and Horizontal Deflection Criteria”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Spanco in order to determine if the maximum deflection is occurring as it can impact parts of the crane (Page 1-2) as disclosed by Spanco.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Appling of Handman, as applied to claim 2 above, further in view of Ohtomo et al (US 2003/0136901 and hereafter referred to as “Ohtomo*”).
Regarding Claim 8, Appling and Handman disclose all the limitations of Claim 2.  The combination is silent on the limitations. Ohtomo discloses wherein the transmitter further comprises a diffraction device configured to diffract the laser beam into one or more beams in a vertical or horizontal plane (Figure 6, Page 5, paragraph 0089-0090).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Appling to include the missing limitations as taught by Ohtomo in order to determine position by rotating a laser by producing a reference point  (Page 1, paragraph 0002) as disclosed by Ohtomo. 
Regarding Claim 9, Appling and Handman disclose all the limitations of Claim 2.   Appling discloses a boom (Figure 2).  Handman discloses mounting the transmitter on a mechanical beam and that Figure 7F is the use of embodiments on a construction crane  which includes a boom (paragraph 0035, 0067).  The combination is silent on the limitations. Ohtomo discloses wherein the transmitter is rotatably mounted for movement through a range of angles in a vertical plane (paragraph 0080, 0083).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Appling to include the missing limitations as taught by Ohtomo in order to determine position by rotating a laser by producing a reference point  (Page 1, paragraph 0002) as disclosed by Ohtomo.  It would be obvious to mount the transmitter on a boom as Handman discloses the elements of embodiments can be used in the crane (Figure 7F) in combination with Ohtomo in order to determine reference points of the boom to determine the maximum deflection capable by the crane.  Therefore the combination of Ohtomo with Handman and Appling meets the limitations. 
Regarding Claim 10, Appling, Handman and Ohtomo disclose all the limitations of Claim 9.    Ohtomo discloses wherein an angular position of the transmitter may be varied by a motor (paragraph 0084-0085).  Same motivation as above.  

Claim 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Rudy et al (US 2017/0217737 and hereafter referred to as “Rudy2”).
	Regarding Claim 19, Appling discloses all the limitations of Claim 12. Appling discloses the image capture device but does not explicitly disclose a digital camera.  Rudy discloses wherein the image capture device is a digital camera (paragraph 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Appling to include the missing limitations as taught by Rudy2 in order to provide a camera with a high enough resolution.   
Regarding Claim 22, Appling discloses all the limitations of Claim 1. Appling discloses wherein the sensor assembly is positioned on a lateral side of the boom, an underside of the boom, a top side of the boom, on the lower works having a field of view along the underside of the boom, or on a tower crane mast (paragraph 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Appling to include the missing limitations as taught by Rudy2 in order to provide flexible locations for cameras for the crane operator and the remote system to best determine the crane status.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 21, 2022